Citation Nr: 1001246	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  07-34 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether the effective date of September 1, 2000, for the 
removal of the Veteran's first spouse, D.P.V., as his 
dependent, was properly assigned.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 

INTRODUCTION

The Veteran had active service from August 1978 to November 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2006 decision of the above Regional 
Office (RO) of the Department of Veterans Affairs (VA) which 
advised the Veteran that the proposed action to remove his 
first spouse, D.P.V., from his award, effective September 1, 
2000, had been taken. 

The Board notes that the issue on appeal must be clarified.  
In the August 2008 supplemental statement of the case (SSOC), 
the RO advised the Veteran that the only issue on appeal at 
that time was whether or not the assigned effective date of 
September 1, 2000, for the removal of D.P.V. from the 
Veteran's compensation award was proper.  The RO advised that 
the Veteran would be contacted under separate cover 
concerning his "new NOD" as to entitlement to an effective 
date prior to March 1, 2006, to add his second spouse, S.A.V. 
to his compensation award.  In November 2008, the RO issued a 
statement of the case (SOC) for the issue of entitlement to 
an effective date prior to March 1, 2006, to add dependent 
spouse, S.A.V., to his award.  In an November 2008 letter, 
the Veteran was advised of his appellate rights, and that he 
needed to file a formal appeal (of the SOC) in order to 
complete his appeal, within 60 days of the letter or within 
the remainder of the one-year period from the date of the 
letter notifying him of the action he had appealed.  The 
record reflects that the Veteran has not filed a substantive 
appeal (VA Form 9) as to the issue of the effective date that 
his second spouse, S.A.V., was added to his award.  That 
issue is therefore not before the Board on appeal.


FINDINGS OF FACT

1. The Veteran divorced his first spouse, D.P.V., in August 
2000.

2. VA received notice from the Veteran in February 2006 that 
he was married to S.A.V. since May 2002.  VA did not become 
aware of the Veteran's August 2000 divorce from D.P.V. until 
August 2006.


CONCLUSION OF LAW

The Veteran's dependent spouse, D.P.V., was properly removed 
from his compensation award effective September 1, 2000.  38 
U.S.C.A. § 5112(b)(2) (West 2002); 38 C.F.R. § 3.500 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.159, 3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his representative of any information, and 
any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In this case, however, notice is not required because the 
issue presented involves a claim that cannot be substantiated 
as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (where the law and not the evidence is 
dispositive, the Board should deny the claim on the ground of 
the lack of legal merit or the lack of entitlement under the 
law); VAOPGCPREC 5- 2004 (VA is not required to provide 
notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).



II. Factual Background and Analysis

The law provides for the rates of disability compensation, 
and for payment of additional compensation, for dependents of 
veterans who are at least 30 percent disabled.  38 U.S.C.A. 
§§ 1114(c), 1115, 1134, 1135.  In this case, the Veteran is 
entitled to additional compensation for his dependents.

The effective date of a reduction of pension or compensation 
by reason of marriage, annulment or divorce on or after 
October 1, 1982, or death of a dependent of a payee, shall be 
the last day of the month in which such marriage, annulment, 
divorce or death occurs.  38 U.S.C.A. § 5112(b)(2).  

In addition, individuals to whom benefits are being paid are 
required to certify, when requested, that any or all of the 
eligibility factors, which established entitlement to the 
benefit being paid, continue to exist.  The beneficiary will 
be advised at the time of the request that the certification 
must be furnished within 60 days from the date of the request 
and that failure to do so will result in the reduction or 
termination of benefits.  38 C.F.R. § 3.652(a).

Received from the Veteran in December 1989 was a VA Form 21-
0538, Status of Dependents Questionnaire, in which he 
indicated that he was married to D.P.V., and that they had 
married in September 1981.  He also included a copy of their 
marriage certificate.

In a letter dated in January 1990, the RO advised the Veteran 
that he was being paid additional benefits for his spouse and 
that he must notify the RO immediately if there was any 
change in the number or status of his dependents.  

Thereafter, in multiple letters, including in December 1995, 
December 1996, March 1998, December 2001, and December 2002, 
the RO again notified the Veteran that he was being paid 
additional benefits for his spouse and that he must notify 
the RO immediately if there was any change in the number or 
status of his dependents.  

In March 2006, the RO sent the Veteran a letter advising him 
that to verify continued entitlement to additional benefits 
for his dependents, he had to complete and return the Status 
of Dependents Questionnaire form on the back of the letter.

In response to the letter, the Veteran filled out the form 
indicating that he was married to S.A.V. in May 2002.  He 
dated the form in February 2006, and the form was received by 
the RO in March 2006.

An internet excerpt from the Wisconsin Circuit Court Access 
showed that in February 2000, the Veteran had divorced his 
first spouse, D.P.V.

In an August 2006 Report of Contact, it was noted that the RO 
called the Veteran and the Veteran reported he divorced 
D.P.V. in May 2001.

In August 2006, the RO sent the Veteran a letter, proposing 
to remove D.P.V. from his compensation award effective 
September 1, 2000, the first of the month following the date 
of the divorce.

In a December 2006 letter, the RO advised the Veteran that 
his first spouse, D.P.V. had been removed from his 
compensation award, effective September 1, 2000, and that his 
second spouse, S.A.V. was not added until March 1, 2006.  

As it relates to his divorce from his first spouse, the Board 
acknowledges the Veteran's contentions, but finds his 
arguments without merit.  Although the Veteran states that he 
was unaware he was receiving additional benefits for his 
dependents, as noted above, the RO notified the Veteran in 
July 1997 and July 2005, that the compensation he received 
for his service-connected disabilities included an additional 
amount for his spouse. More importantly, the Veteran's 
argument of reasonably expecting VA to have his updated 
information regarding his marital status because he submitted 
information to DEERS is legally insufficient to invalidate 
the effective date for the removal of a spouse. There is no 
supporting documentation within the claims file from the 
Veteran informing VA of his dependent changes or record of 
communicating with VA personnel regarding his status change.

Because the precise date of the Veteran's divorce from his 
first wife, D.P.V. has been established, the law, at 38 
U.S.C.A. § 5112 and 38 C.F.R. §§ 3.500 and 3.501, mandates 
that the dependent spouse be removed from the Veteran's 
compensation award effective the last day of the month in 
which the divorce occurred.  As the Veteran divorced his 
first wife in August 2000, the Board finds that the 
establishment of an effective date of September 1, 2000, for 
the removal of D.P.V. from the compensation award is 
appropriate and proper.


ORDER

The claim that the effective date of September 1, 2000, for 
the removal of the Veteran's first spouse, D.P.V., from his 
compensation award, was not proper, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


